HAWKINS, Presiding Judge.
Appellant requests leave to file second motion for rehearing, basing it upon the fact that his attorneys did not receive notice from the Clerk of this Court that their request for original submission had been postponed to the date requested, hence they were deprived of opportunity of submitting oral argument, and had no brief on file when the case was submitted. Appellant’s attorneys argued the case on rehearing and had their brief then before the Court, and we had the benefit of all authorities cited therein at the time the opinion on rehearing was prepared.
Believing the case has been properly decided, and nothing appearing in the requested second motion to change our views, leave to file same is denied.